Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 05/25/2021.
Remarks
The claims are presented as follows:

Claims 1-7, 8-16 are amended.
Claims 1-18 are pending.
Response to Amendment
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. The amendment submitted by the applicant does not overcome the rejection made by the examiner in the last office action.  The applicant’s argument has been considered carefully and does not provide the evidence for lack of support in the specification for the newly added limitations.  
Title: the title of the application filed on 05/25/2021 is accepted and has been entered.
Double patenting: The claims of the instant application contain similar limitations of the claims of the co-pending application. Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
Co-pending application (16/986,428)
Instant application (16/683,302) 
Claim 1. A network adapter, comprising: 

        a receive (Rx) pipeline, configured to receive packets sent over a network by a peer network adapter, and to 5process the received packets; 
        a transmit (Tx) pipeline, configured to transmit packets to the peer network adapter over the network; and 
         congestion management circuitry, configured to receive, from the Tx pipeline and from the Rx pipeline, 10Congestion-Control (CC) events derived from at least some of the packets exchanged with the peer network adapter, exchange user-programmable congestion control packets with the peer network adapter, and mitigate a congestion affecting one or more of the packets responsively to the CC 15events and the user-programmable congestion control packets.
Claim 1. A network adapter, comprising: 

      a receive (RX) pipeline, configured to receive packets from a network and process the received packets; 

      a transmit (TX) pipeline, configured to transmit packets to the network; 
      
     hardware-implemented circuitry, configured to derive from at least some of the packets transmitted to the network and from at least some of the packets received from the network, multi-field entries representing congestion Control (CC) events; and a congestion-control programmable processor, which is configured by software to receive the multi-field entries from the hardware-implemented circuitry, and to calculate a transmission rate of the packets transmitted to the network by the TX pipeline responsively to the multi-field entries.


It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application to calculate a transmission rate and derive Congestion-Control (CC) events from at least some of the packets exchanged with the peer network adapter. Thus the double patenting rejection is maintained.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: defining and providing more information of what the  and clearly point out the explanations to support the language of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed instances of “multi-field entries representing the congestion control” lack support in the disclosure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-16 of copending Application No. [16/986,428].  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, although the conflicting claims are not identical, they are not patentably distinct from each other.
The dependent claims of the instant application contain similar limitations of the dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-11, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kiykioglu et al. Publication No (US 2017/0149666 A1) .

Regarding claim 1, Kiykioglu teaches a network adapter, comprising: 
a receive (RX) pipeline (ingress data connectors 110a FIG.1), configured to receive packets from a network and process the received packets (the ingress data connectors 110 are configured to receive data traffic (e.g., TCP packets) from a network or a client computing device [0043] 160-FIG.2); 
5a transmit (TX) pipeline (egress data connectors 120a FIG.1), configured to transmit packets to the network (The egress data connectors 120 are configured to transmit the data traffic to the network or the client computing device [0043] 160-FIG.2); 
hardware-implemented circuitry (data traffic handlers 160a FIG.1), configured to derive from at 10least some of the packets transmitted to the network and from at least some of the packets received from the network (the data traffic handler classify the received data traffic according to a latency sensitivity of the transport layer connection including the data traffic and classify data traffic being transmitted along a data path [0045-46] the data handler further determine and monitor applicable attributes, such as key performance measures, relevant for each packet or data traffic category or type. These key performance measures include packet loss, average packet delay, bandwidth-delay product, average round trip time (RTT), minimum RTT, and maximum RTT, e.g., the congestion control events [0047-48] 160-FIG.2), multi-field entries representing congestions Control (CC) events (after processing the congestion events, the data traffic handler 160 provides the data traffic to the congestion window handlers 170a for subsequent processing [0047-48] a controller block 150 uses the key performance measures and the data traffic classification information to identify values of congestion control parameters [0049-51] 150-FIG.2); and 
a congestion-control programmable processor (adjuster 171a in congestion window handlers 170a FIG.1), which is configured by software to receive the multi-field entries from the hardware implemented circuitry (the congestion window handler 170a is configured to receive and process inbound data, inputs from the performance monitors 162, and values of congestion control parameters from the controller block 150 [0053-54] 170-FIG.2), and to calculate a transmission rate of the packets transmitted to the network by the TX pipeline responsively to multi-field entries (The adjuster 171a adjust the congestion window size of outbound packets to match the determined congestion control window, and transmit/retransmit the inbound data as outbound data via the egress data connectors 120a by dynamically increasing and decreasing [e.g., throttle] the congestion window size and transmit and retransmit timing based on custom optimization processes [0054-55] 170-FIG.2)  

Regarding claim 2, Kiykioglu teaches the network adapter according to claim 1, and comprising a direct hardware-implemented point-to-point 20interface configured to transfer at least some of the multi-field entries representing CC events from the hardware implemented circuitry to the congestion-control processor (the data traffic handlers 160a has a direct connection with the congestion window handler 170a [0043-45] FIG.1).  

	5 Regarding claim 6, Kiykioglu teaches the network adapter according to claim 1, wherein the congestion-control processor supports an Application Programming Interface (API) for receiving user-defined Congestion-Control (CC) software code, and to calculate the transmission rate by running the CC software code (the data traffic optimization system 200 may optimize operation of a standard TCP software stack running on the server with connections to networking equipment… the data traffic optimization system 200 is implemented as a set of instructions that are executable by at least one processor and dynamically increasing and decreasing the congestion window size and/or adjusting transmit and retransmit timing based on custom traffic optimization processes [0039-40] supporting a network interface card NIC [0057] FIG.5).

claim 7, Kiykioglu teaches the network adapter according to claim 1, wherein the hardware implemented circuitry is further configured to transmit via the TX pipeline a first Round- Trip Time (RTT) packet, and to receive via the RX pipeline a second RTT packet that was sent from a peer network 15adapter in response to the first RTT packet (the data traffic optimization system is configured to analyze network performance measures, such as round trip time (RTT), packet drops, and number in-flight packets [0035-36] FIG.2), 
and wherein the congestion-control processor is configured to estimate, based on the first and second RTT packets, a round-trip propagation time between the network adapter and the peer network adapter, and to calculate the 20transmission rate depending on the round-trip propagation (the performance monitors 162 are configured to determine and monitor applicable attributes, such as key performance measures, relevant for each data traffic category or type. These key performance measures may include (e.g., packet loss, average packet delay, bandwidth-delay product, average round trip time (RTT), minimum RTT, and maximum RTT). [0047-48] FIG.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kiykioglu et al. Publication No (US 2017/0149666 A1) in view of Crupnicoff et al. Publication No (US 2017/0093699 A1).

Regarding claim 3, Kiykioglu teaches the network adapter according to claim 1, but does not explicitly teach wherein the congestion-control circuitry comprises an event queue 25configured to queue the CC events, and circuitry configured to pre-process the queued CC events 
Crupnicoff teaches wherein the hardware implemented circuitry comprises an event queue 25configured to queue the multi-field entries representing CC events, and circuitry configured to pre-process the queued multi-field entries representing CC events (Crupnicoff: a congestion notification packet (CNP) indicating a flow to be throttled is immediately queued for transmission from the receiving NIC through the network to the source computer. Upon receiving the CNP in the transmitting NIC, transmission of further packets on at least the flow indicated by the CNP from the transmitting NIC to the network is immediately throttled, and an indication of the given flow is passed from the transmitting NIC to a protocol processing software stack running on the source computer [0013-18] [0031-34] FIG.1).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Kiykioglu by the teaching of Crupnicoff to queue the CC events before processing them in order to identify the congested event in the packet and indicate the flow that should be throttled at the source computer and quickly ramp up the transmission rate from queue 48 after the initial reduction, without concern of exacerbating the congestion once again (Crupnicoff: [0031-34]).

Regarding claim 4, the modified Kiykioglu teaches the network adapter according to claim wherein the circuitry is configured to discard one or more of the queued multi-field entries representing CC events, and to provide to the congestion-control 30processor only the multi-field entries representing CC events that were not discarded (Crupnicoff: NIC 34 queues TCP packets 50 for transmission in one or more send queues 48, and transmits the packets in turn to network 28 when they reach the head of the queue [0029-31] FIG.1).

claim 5, the modified Kiykioglu teaches the network adapter according to claim 3, wherein the circuitry is configured to coalesce two or more of the queued multi-field entries representing CC events, and to provide the coalesced multi-field entries representing CC events to the congestion-control processor (Crupnicoff: transmits packets 50 in each of the send queues in queue order [0029-31] FIG.1).

Regarding claims 8-9, the independent claim and the dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

	Regarding claims 10-16, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a “method” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 17-18, the independent claim and the dependent claim are related to the same limitation set for hereinabove in claims 8-9, where the difference used is the limitations were presented from a “method” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 

/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472